Citation Nr: 1441057	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-45 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 1998. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in North Little Rock, Arkansas, currently has jurisdiction over this matter.

In February 2011, a Travel Board hearing was held at the RO that was conducted by the undersigned acting Veterans Law Judge. A transcript of that hearing is of record and has been associated with the Veteran's claims file.

Evidence has been received subsequent to the final consideration of the claim by the Agency of Original Jurisdiction (AOJ) and the Veteran has waived AOJ consideration of that evidence.  As such, the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c).

The Board, in July 2011, remanded the only claim now at issue to the Appeals Management Center (AMC), in Washington, DC, to schedule an examination to evaluate his service-connected rhinitis and to refer the matter to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a schedular or extraschedular compensable rating.  The requested actions having been completed and the claim having been readjudicated by the AMC in an April 2012 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis has not caused polyps and has not caused greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

2.  Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the evidence of record, including the interaction between the Veteran's other service-connected disabilities and his allergic rhinitis, suggests that his functional limitations, including the impact of treatments multiple times a day to prevent nasal obstruction, most closely approximate a 10 percent disability evaluation.


CONCLUSION OF LAW

The criteria for an initial 10 percent extraschedular rating, but no higher, for the Veteran's allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97 Diagnostic Code (DC) 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's claim for service connection for allergic rhinitis was granted by a March 2009 rating decision which assigned a noncompensable rating.  The Veteran appealed the rating and has specifically requested a 10 percent disability rating.  See April 2012 Correspondence from the Veteran.

Allergic rhinitis is rated under the schedule of ratings for the respiratory system.  38 C.F.R. § 4.97, DC 6522 (2013).  Under the schedule of ratings, a 10 percent evaluation is assigned where the allergic rhinitis is without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned where the allergic rhinitis causes polyps.

The Board remanded this matter in July 2011 for an additional examination because of inadequacies in the examination upon which his initial, noncompensable rating was based.  That examination was completed in August 2011.  The Board has also since received a number of letters from the Veteran, a licensed internal medicine physician who currently practices medicine, in which he sets forth his own opinions and detailed critiques of the conclusions of the VA examiners.

The VA examinations of record, which occurred in December 2008, June 2010, and August 2011, all indicate that the Veteran's allergic rhinitis has not caused polyps.  The most recent, August 2011 VA examination specifically found that there were no intranasal abnormalities, no polyps, no discharge, no erythema, no bleeding, and nothing that would indicate a cause of obstruction.  The examiner did note a decrease in the volume of the left inferior turbinate.

In an April 2012 letter, the Veteran responded to the findings in the report on the August 2011 VA examination and the conclusions of the Director of Compensation Service.  The Veteran describes in detail his current symptoms, which include nasal congestion, headache, fatigue, and an inability to concentrate, and his rigorous treatment of the condition, including with frequent use of antihistamines, nasal steroids, and sinus irrigation.  The Veteran states that he misses one or two days of work each month and that his symptoms, though present all year, worsen in the spring.  The Veteran notes that he developed chronic sinusitis as a complication of his allergic rhinitis.

Importantly, the Veteran is service-connected for the residuals of selective immune deficiency, to include chronic sinusitis, which is currently evaluated as 50 percent disabling and which was evaluated as 10 percent disabling prior to May 11, 2012.  The symptoms supporting the 50 percent evaluation include headaches, pain, purulent discharge, and tenderness and have resulted in three or more incapacitating episodes of sinusitis per year and more than six non-incapacitating episodes of sinusitis per year.  The 10 percent evaluation prior to May 2012 was based on the use of allergy medications twice a day, nasal steroids, nasal saline irrigations three times a day, and antibiotics about 23 weeks of the year prior to the rating as well as facial pain and incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Veteran does not contend that he meets the schedular criteria for either a 10 percent or a 30 percent schedular rating, rather he contends that his overall functional impairments due to his allergic rhinitis presents an exceptional or unique disability picture.  He argues that this is due to several facts, including that he is uniquely able to manage his condition due to his medical training but the management itself impairs his functioning and that the interaction of his several service-connected disabilities results in additional functional disabilities despite the schedular criteria not being present.

Because there is no evidence that the Veteran has polyps due to his allergic rhinitis or obstructed nasal passages due to his allergic rhinitis, the Board finds a compensable schedular rating is not warranted.  The Board will turn to consideration of the appropriateness of an extraschedular rating.  

The Board, in its July 2011 remand instructions, directed the AOJ to refer the matter to the Director of Compensation Service (Director) in part due to the evidence of interference with employment indicated in the record.  The AOJ did refer the matter and the Director relied on the August 2011 VA examination to deny entitlement to an extraschedular evaluation for allergic rhinitis.  Consequently, the question before the Board now is whether the Veteran is entitled to an extraschedular evaluation for allergic rhinitis rather than referral of the issue to the Director.

Before the Board considers entitlement to an extraschedular rating, the Veteran should understand that evaluation of the same disability under various diagnoses, i.e. pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Many of the symptoms that, he has argued, would support a higher rating for allergic rhinitis have been explicitly considered in awarding the compensable ratings for his residuals of selective immune deficiency, to include chronic sinusitis.  The Board may not award a separate rating based on those same symptoms.

However, the Board finds that the Veteran's opinion testimony is convincing and supports a finding that, although many of his symptoms have been evaluated under other diagnostic codes and his remaining symptoms do not match the schedular criteria, the interaction of his several service-connected disabilities, the treatment for his allergic rhinitis, and the resulting impact on his functioning  is not appropriately evaluated by the schedular rating criteria.  See, e.g., 38 C.F.R. §§ 3.321 (authorizing extraschedular evaluations where there is an "exceptional or unusual disability picture"), 4.7 ("Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."), 4.21 ("coordination of rating with impairment of function will, however, be expected in all instances").  Essentially, the Veteran's allergic rhinitis is unique, and the treatment of the Veteran's allergic rhinitis and the resulting functional impairments are separate from the impairments caused by the Veteran's chronic sinusitis and the symptoms specific to that service-connected condition.  As such, the Board concludes that a 10 percent extraschedular rating should be assigned.

With respect to this determination, the Veteran should understand that medical management of allergic rhinitis is typically not considered in evaluating the disability and his concerns regarding future consequences (such as an antibiotic-resistant sinus infection) do not rise to the level of a compensable disability unless and until they occur.  But in the circumstances of this case, the symptoms of his allergic rhinitis and his medical management of that condition combine to produce an exceptional disability picture that warrants an initial, compensable rating of 10 percent.

The Board finds that the Veteran's symptoms do not more closely approximate the criteria for, or the functional impact typical of, any rating higher than 10 percent.  As noted, none of the VA examinations have revealed polyps or actual obstruction of the Veteran's nasal passages.  The grant of a 10 percent evaluation is based, in large part, on the Veteran's testimony as a medical professional that, without frequent treatment of his rhinitis, he would be subject to swelling and probable nasal obstruction.  It is also based on his testimony that the treatments he undergoes multiple times daily cause interference with his employment that is similar to the functional impairments that would be caused by the 10 percent criteria, i.e. obstruction of the nasal passages.  His statements indicating that, even with the treatment, he experiences episodes of sinusitis, both incapacitating and non-incapacitating, with symptoms of headaches, pain, purulent discharge, and tenderness have previously been considered and used in evaluating his service-connected residuals of selective immune deficiency, to include chronic sinusitis.  The Board will not provide an additional evaluation for those same symptoms.  38 C.F.R. § 4.14.

For the foregoing reasons, the Board grants an extraschedular evaluation of 10 percent, but no higher, for the Veteran's service-connected allergic rhinitis.

The Board notes that the Veteran is employed and, despite his service-connected disabilities causing some interference with employment, there is no indication and the Veteran has not alleged that his employment is marginal or in a protected environment.  For this reason, the Board need not address entitlement to TDIU.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in October 2008, prior to the initial adjudication of his claim in March 2009.  The notice informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations including, most recently, in August 2011.  The examinations, including specifically the August 2011 examination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has challenged the qualifications of the August 2011 examiner and, so, the Board must address the issue.  Rizzo v. Shinseki, 580 F.3d 1288, 1291-92 (Fed.Cir. 2008). 

The Veteran contends that "proper evaluation" of his allergic rhinitis requires the testimony of a physician licensed in internal medicine with a subspecialty in allergy and immunology.  See April 2012 Correspondence from Veteran.  The Veteran argues that the physician who examined him in August 2011 is an ear, nose, and throat (ENT) specialist whose expertise relates primarily to the surgical treatment of complications from allergic rhinitis, rather than to the management of allergic rhinitis itself.  This, the Veteran says, prevented the examiner from fully understanding and conveying to the Board the functional impacts caused by management of the condition.  Importantly, the Veteran has not questioned the adequacy of the conduct of the examination, the tests performed, or the description of his symptomatology.

The Veteran's argument that he is entitled to an examination by a licensed physician with a particular specialty and/or subspecialty is without basis.  The regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The United States Court of Appeals for Veterans Claims (CAVC) has explicitly rejected the argument that this regulation should be interpreted to require VA to obtain an opinion from a physician rather than a nurse practitioner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("We hold that VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide 'competent medical evidence' under § 3.159(a)(1)...here, a nurse practitioner.").  As a licensed physician with a relevant ear, nose, and throat specialty, the August 2011 VA examiner was qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox, 20 Vet. App. at 569.  Even if the Board were to accept the Veteran's suggestion that another type of physician would have been more ideally suited to provide an opinion in this case, VA is not required to obtain an opinion from the most qualified, ideally educated examiner available.  Id.
Nevertheless, the Board would point out that while an additional examination was not ordered, the Board closely reviewed the Veteran's competent medical testimony and agreed with his assessment that a compensable extraschedular rating was warranted.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial, 10 percent rating, but no higher, for the Veteran's service-connected allergic rhinitis is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


